Case: 14-13329   Date Filed: 09/03/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13329
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:13-cv-00283-CAR-CHW

JERRY GUEST,

                                                             Plaintiff-Appellant,

                                     versus

UNITED STATES OF AMERICA,
UNITED STATES POSTAL SERVICE,
JOHN AND OR JANE DOE,
Postmaster Unadilla, GA,

                                                          Defendants-Appellees,

JOHN AND OR JANE DOES,
Two unidentified postal employees,

                                                                      Defendants.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 3, 2015)
                Case: 14-13329        Date Filed: 09/03/2015       Page: 2 of 4


Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Jerry Guest, a state prisoner proceeding pro se, appeals the district court’s

dismissal of his complaint for failure to state claim. Guest argues (1) the

Postmaster of Unadilla, Georgia denied his constitutional right of access to the

courts; (2) the Postmaster violated his due process rights by falsely accusing him of

making threats, which caused his three-day confinement in involuntary

segregation; and (3) his state law claims are not barred by the federal government’s

sovereign immunity. As Guest is familiar with the facts of his case, we weave

them into the discussion only as necessary. Upon review, we affirm. 1

                                      I. DISCUSSION

A. Access to Courts

       The district court did not err in concluding the complaint failed to state a

violation of Guest’s constitutional right of access to the courts. A litigant asserting

a denial-of-access-to-courts claim must prove he has a “colorable underlying claim

for which he seeks relief.” Barbour v. Haley, 471 F.3d 1222, 1226 (11th Cir.

2006). The complaint must identify a nonfrivolous, arguable underlying claim

“described well enough . . . to show that the arguable nature of the underlying
       1
          We review de novo a district court’s sua sponte dismissal of a complaint for failure to
state a claim under 28 U.S.C. § 1915A(b)(1), using the same standards that govern Federal Rule
of Civil Procedure 12(b)(6) dismissals. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79
(11th Cir. 2001). We accept the allegations in the complaint as true and construe them in the
light most favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).
                                                2
               Case: 14-13329     Date Filed: 09/03/2015    Page: 3 of 4


claim is more than hope.” Cunningham v. Dist. Attorney’s Office for Escambia

Cty., 592 F.3d 1237, 1271 (11th Cir. 2010) (quotation and internal quotation marks

omitted). Guest has not sufficiently alleged a colorable, nonfrivolous underlying

claim. See Barbour, 471 F.3d at 1226. The complaint merely says Guest mailed a

motion for reconsideration to the Georgia Court of Appeals and that, had the

motion been timely, it would have been granted. The complaint’s blanket

assertions do not show Guest’s underlying claim was “more than hope.” See

Cunningham, 592 F.3d at 1271 (quotation omitted).

B. Due Process

      The district court did not err in concluding the complaint failed to state a

violation of due process arising from Guest’s confinement in involuntary

segregation. Guest’s due process theory requires alleging not only the deprivation

of a liberty interest, but also that such deprivation “impose[d] atypical and

significant hardship” relative “to the ordinary incidents of prison life.” See Sandin

v. Conner, 515 U.S. 472, 483–44 (1995). Guest’s complaint, however, alleges

only that he was placed in involuntary segregation as a result of the alleged

deprivation. Guest’s complaint fails to state a claim because he has not alleged

specific facts showing involuntary segregation at his facility is an “atypical and

significant hardship” in relation to ordinary prison life. Id. at 484.

C. Federal Tort Claims Act


                                           3
              Case: 14-13329     Date Filed: 09/03/2015   Page: 4 of 4


      The district court did not err in dismissing Guest’s state law claims brought

pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346. The federal

government’s waiver of sovereign immunity though the FTCA is subject to certain

statutory exceptions, Zelaya v. United States, 781 F.3d 1315, 1322 (11th Cir.

2015), one of which is the exception from “[a]ny claim arising out of the loss,

miscarriage, or negligent transmission of letters or postal matter,” 28 U.S.C.

§ 2680(b). Since Guest’s FTCA claims are premised on the Postmaster’s

purported miscarriage of mail, they are barred by the federal government’s

sovereign immunity.

                                II. CONCLUSION

      In light of the foregoing reasons, we affirm the district court’s dismissal of

Guest’s complaint.

      AFFIRMED.




                                          4